Citation Nr: 1810217	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  08-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for multiple sebaceous cysts.

2. Entitlement to service connection for a rash on the face.

3. Entitlement to service connection for a respiratory disability.

4. Entitlement to service connection for a bilateral foot disability.

5. Entitlement to service connection for dental extractions for compensation purposes.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July to September 1987 and on active duty from April 1988 to January 1992 and from March 2005 to June 2006. He also had additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The details of the procedural history of this appeal are reflected in the previous Board remand.  

In April 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since left the Board; a transcript of that hearing is of record.  Subsequently, in December 2017, the Veteran was afforded the opportunity to testify before the undersigned VLJ.  A transcript of that proceeding is also of record.  

The previous Board remands dated August 2014 and May 2017 note that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See August 2014 Board Decision.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995); Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Accordingly, because the issue of entitlement to service connection for dental extractions for VA outpatient treatment purposes had been raised by the Veteran when he filed his service connection claim for dental extractions but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board referred the claim for service connection for a dental disorder for purposes of VA outpatient dental treatment to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).  Despite this, it does not appear than action has, as yet, been taken as concerning this claim.  Accordingly, the claim for service connection for a dental disorder, for purposes of VA outpatient dental treatment, is referred to the AOJ for additional referral to the appropriate VA Medical Center (VAMC). 

The issue of entitlement to service connection for a respiratory disability is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for a respiratory disability secondary to his period of active service.  He states that while stationed in Iraq, he was exposed to various toxins and fumes, to include smoke and burn pits.  See Board Hearing Transcript, pp. 61-65.

Military personnel records reflect that the Veteran served in Iraq.  However, service treatment records are silent for any complaints, treatments, or manifestations of a respiratory disability.  Upon his return from Iraq in May 2006, the Veteran submitted a post-deployment questionnaire.  At that time, the Veteran noted that while stationed in Iraq, he endorsed chronic cough and difficulty breathing; however, he denied having symptoms upon his return to the U.S.

Post-service treatment records are silent for any complaints, treatments, or manifestations of a respiratory disability.

The Veteran was afforded a VA examination in March 2007.  At that time, the Veteran denied symptoms of cough, respiratory failure and shortness of breath.  Both the chest x-ray and pulmonary function test revealed normal results.  The Veteran's spirometry and diffusion capacity were both within normal limits.

Also of record are the Veteran's lay statements.  At the Board hearings, the Veteran testified that he had not been diagnosed with any respiratory disability.  Rather, he stated that he filed the claims for "future references in case something happens."  See Board Hearing Transcript, p. 61.

Upon review of the evidence, the Board finds that service connection for a respiratory disability is not warranted, as the Veteran admittedly does not have a current respiratory disability.  The most competent and probative evidence of record consists of the VA examination.  Upon consideration of the Veteran's medical history, along with objective respiratory testing, the clinician determined that the Veteran did not have a current respiratory disability.

Post-service treatment records also corroborate this conclusion.  The Veteran has never reported having a respiratory disability to his treating physicians.  Furthermore, periodic general physical examinations note normal respiratory results.

Without a current disability, discussion of the remaining criteria for service connection is not necessary.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in Title 38 §§ 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . .."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

As such, the Veteran is not found to have a respiratory disability stemming from his claimed environmental exposures during service.  The objective diagnostic test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claim for service connection for a respiratory disability is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disability is denied.




REMAND

Bilateral Foot Condition

The Board finds that another VA examination is necessary to determine whether the Veteran's bilateral foot conditions are related to his documented in-service foot injury.  Notably, the Veteran was most recently afforded a VA examination in September 2016.  The Board finds that this examination and accompanying opinion are inadequate in addressing the contentions on appeal.  Throughout the examination, the clinician continuously notes that the Veteran had a right foot strain in service.  However, review of the Veteran's service treatment records demonstrates that the Veteran incurred a left foot strain during service.  Therefore, remand is required to afford the Veteran another examination.

Face Rash and Sebaceous Cysts

The Veteran contends that he has a facial rash condition independent of his service-connected sebaceous cysts.  He testified that his private doctor attributed his facial rashes to tropical exposures and prescribed acne pills.  He also testified that he periodically sees a private physician for his cysts in his left eye.  See Board Hearing Transcript, pp. 36-40; 70-74.  It appears that such treatment records are missing from the claims file.  Upon remand, the AOJ should attempt to obtain authorization from the Veteran to obtain his private treatment records.  If the records corroborate the Veteran's claims of having a facial rash independent of his current service-connected skin disorder, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his facial rash.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and with their help, obtain the names and addresses of all VA and private medical care providers who treated the Veteran for the claimed disabilities remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record.

The Veteran should be advised of his right to submit a statement from his private doctor attributing his facial rashes to tropical exposures.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Based on review of the record and physical examination of the Veteran, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral foot disability (or disabilities) are related to any period of military service, to include treatment for an injury to his left foot in April 2006 when he slipped while coming out of the shower as well as from parachute jumps.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

3. If any medical records obtained in accordance with this remand establish that the Veteran has a facial rash independent of his service-connected sebaceous cysts, schedule the Veteran for a VA examination to determine the nature and etiology of his facial rashes.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Based on review of the record and physical examination of the Veteran, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current facial rashes other than sebaceous cysts are related to any period of military service, to include his environmental exposures while stationed in Iraq.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.

4. Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) and be allowed a reasonable period of time to respond.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


